This is an appeal from order No. 557 of the Corporation Commission requiring the appellants to build a viaduct over their respective roads at First street, in the city of Tulsa, Okla. Comes the Attorney General and moves to dismiss on the ground that said order is not appealable, citing A., T.   S. F.Ry. Co. v. State, ante, 138 P. 1026, where we held that an order requiring the railway company to construct a viaduct over its tracks and right of way in Guthrie was not an appealable order. As no distinction appears to us in the character of the two orders, inasmuch as both are orders requiring the correction of an abuse which affects the people of a particular community disassociated from the use of a railway for transportation of themselves and their property, and as appellants have filed no opposition to the motion, the same is sustained on the authority of our opinion in that case.